Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 29 September 2022 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (WO 2013/154770).
Chou et al. teach an LSPR nanopillar assembly for use in sensing the presence of a biomarker when attached to a quantum dot (light emitting label is a quantum dot, pg. 8, lines 21-27, that is attached to the biomarker, pg. 8, lines 28-33), comprising: 
a substrate (substrate, pg. 29, line 3); 
an array (array of pillars, 120, Fig. 1, pg. 29, lines 3-10) comprising: 
an LSPR nanopillar (pillars, pg. 29, lines 3-10; pillars are localized plasmonic nanostructures, pg. 53, lines 3-30; pillars are nanopillars, pg. 45, lines 2-3; nanoparticle metallic dots and a nanometer sized metallic disk are interpreted as part of the nanopillar, pg. 45, lines 1-14); and 
a polymer spacer attached to the nanopillar (molecular adhesion layer is a self-assembled monolayer of cross-link molecules or ligands, wherein each molecule of the self-assembled monolayer comprises a PEG polymer, pg. 22, lines 1-8 and pg. 23, lines 5-15); and 
an antibody attached to the polymer spacer (capture agent is an antibody, pg. 29, lines 22-23; linkers contain head group for attaching to the gold surface and terminal group that binds to the capture agent, which indicates that the spacers are attached to the capture agent, pg. 22, lines 1-8); and 
wherein a combined height of the polymer spacer and antibody is such that, when in use with the biomarker and the quantum dot, the quantum dot is in an LSPR region of the nanopillar (pillar dimensions are selected according to the amplified light and dictates the LSPR region, pg. 12, lines 3-9; quantum dot is a light emitting label, pg. 8, lines 21-27; combined height of the spacer and antibody is selected such that the light emitting labels are an optimum distance from the pillar and are in the LSPR region because optimal fluorescence is achieved that is not too close to be quenched and not too far where amplification from LSPR is reduced, pg. 21, lines 19-24; pg. 22, lines 31-33), and
each of the polymer spacers comprising a discrete linear polymer molecule (molecular adhesion layer is a self-assembled monolayer of cross-link molecules or ligands, which are illustrated as separately attached to the metal substrate and not attached to one another and are therefore considered discrete, Fig. 3, pg. 22, lines 1-8; the molecule chain of the spacer may be PEG polymer ligand, which is a linear polymer, pg. 23, lines 5-10) having at least two opposed terminal ends, a first terminal end being attached to the nanopillar and a second spaced and opposed terminal end being attached to the antibody (pg. 22, lines 1-8; Fig. 3), 
wherein the polymer spacer is a PEG spacer (pg. 23, lines 5-10);
wherein the nanopillar has a length and width of about 100 nm (100 nm diameter, pg. 45, lines 1-2), which falls within the recited range of 50 to 250 nm, and a height of 65 nm (pg. 45, lines 1-2), which falls within the recited range of 20 to 100 nm; and
wherein the nanopillar array comprises a plurality of nanopillars having a pitch about 200 nm (pg. 45, lines 1-2), which falls within the recited range of about 150 nm to about 500 nm.
With respect to claim 2, Chou et al. teach the polymer spacer conjugated to the nanopillar and the antibody is conjugated to the polymer spacer (pg. 22, lines 1-8).
With respect to claim 3, Chou et al. teach the same polymer PEG spacer and sulphide bond conjugation to a gold surface (polymer spacer attaches to a gold surface through sulfur gold bond, par. 117) which is disclosed in the instant specification as maintaining a substantially upright position to sense the presence of an analyte.  Therefore the PEG polymer spacer taught by Chou et al. is considered to have the same property of maintaining a substantially upright position to sense the presence of an analyte as claimed.  The limitation of sensing the presence of a biomarker when attached to a quantum dot is a functional limitation of the assembly, which the prior art must only be capable of performing to meet the claim.  The spacer of Chou et al. is capable of binding to an antibody that binds an analyte and is therefore considered capable of binding to a biomarker analyte attached to a quantum dot.
With respect to claim 4, Chou et al. teach the polymer spacer conjugated to the nanopillar by a sulphide bond (pg. 22, lines 9-10).
With respect to claim 14, in one interpretation of Chou et al., the metallic disc is interpreted as the claimed pillar and is made substantially wholly of gold or silver (metallic disc is made of a single element metal of gold or silver and therefore is considered substantially wholly made of gold or silver, pg. 16, lines 1-2).
Chou et al. teach a PEG spacer, but do not specifically teach the length of the PEG spacer.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 1 and 7 are for any particular purpose or solve any stated problem, and the prior art teaches that the length of the PEG spacer may be varied depending on the desired optimal distance from the pillar (pg. 23, lines 5-15).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the PEG spacer art.
With respect to claims 11 and 13, Chou et al. teach the nanopillar having a length and width of between 5 and 8,000 nm (pg. 18, lines 19-31) with a preferred embodiment about 100 nm (pg. 45, lines 1-2), a height of about 50 nm (pg. 45, lines 1-2), which is considered to be about 55 nm and a pitch of between 4 and 4,000 nm (pg. 18, lines 19-31) plus metallic dots of between 3 nm and 600 nm on the width and length edges of the nanopillar (pg. 16, lines 14-21).  Chou et al. do not specifically teach a length and width of about 140 nm or a pitch of about 320 nm.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 11 and 13 are for any particular purpose or solve any stated problem, and the prior art teaches that the length, width, metallic dot size and pitch may be varied depending on the amplified light wavelength (par. 104).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the LSPR art.

Claim(s) 1-4, 7, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as obvious over Chou et al. (US 2016/0003817) in view of Chou et al. (WO2013/154770).
Chou et al. (‘817) teach an LSPR nanopillar assembly for use in sensing the presence of a biomarker when attached to a quantum dot (light emitting label is a quantum dot, par. 62 that is attached to the biomarker, par. 63), comprising: 
a substrate (substrate, par. 110); 
an array (array of pillars, 420, Fig. 2, par. 96) comprising: 
an LSPR nanopillar (pillars, par. 76; pillars are localized plasmonic nanostructures, par. 134; pillars are nanopillars, par. 109; nanopillars include nanoparticle metallic dots, par. 106); and 
a spacer attached to the nanopillar (linkers for capture agents are considered spacers, par. 117, and may be self-assembled monolayers of cross-linked molecules or ligands that are taught by WO2013154770); and 
an antibody attached to the polymer spacer (capture agent is an antibody, par. 47; linkers contain head group for attaching to the gold surface and terminal group that binds to the capture agent, which indicates that the spacers are attached to the capture agent, par. 117); and 
wherein a combined height of the polymer spacer and antibody is such that, when in use with the biomarker and the quantum dot, the quantum dot is in an LSPR region of the nanopillar (pillar dimensions are selected according to the amplified light and dictates the LSPR region, par. 103-104; quantum dot is a light emitting label, par. 62; combined height of the spacer and antibody is selected such that the light emitting labels are an optimum distance from the pillar and are in the LSPR region because optimal fluorescence is achieved that is not too close to be quenched and not too far where amplification from LSPR is reduced, par. 115), and
each of the spacers having at least two opposed terminal ends, a first terminal end being attached to the nanopillar and a second spaced and opposed terminal end being attached to the antibody (par. 117),
wherein the nanopillar has a length and width of 100 nm (100 nm diameter, par. 109), which falls within the recited range of about 50 nm to about 250 nm, and a height of 50 nm (par. 109), which falls within the recited range of 20 nm to 100 nm.
wherein the nanopillar array has a plurality of nanopillars having a pitch of about 200 nm (par. 109), which falls within the recited range of about 150 nm to about 500 nm.
Chou et al. (‘817) fail to specifically teach a polymer spacer being a PEG spacer.
Chou et al. (‘770) teach a nanopillar assembly having a substrate and an array of nanopillars (pg. 11, lines 8-19) and a self-assembled monolayer of cross-link molecules or ligands wherein a molecule chain that connects head and terminal groups (pg. 22, lines 1-8) is a PEG polymer spacer, which is a linear polymer, (pg. 23, lines 5-15) attached to the nanopillar and an antibody attached to the PEG spacer (capture agent is an antibody, pg. 5, lines 33-pg. 6, line 1; capture agent bound to the PEG spacer, pg. 23, lines 16-24) and is considered a discrete spacer because each molecule of the SAM is separately attached to the metal substrate and are not linked to each other (see Fig. 3, pg. 22, lines 1-8), wherein the spacer comprises two opposed terminal ends that attach to the nanopillar and the antibody (molecular adhesion layer attaches to the capture agent and the nanopillar, pg. 11, lines 20-34; pg. 23, lines 16-24), in order to provide attachment of the antibody to the pillar (pg. 23, lines 16-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the spacer in the device of Chou et al. (‘817), a PEG polymer spacer that is a discrete linear polymer molecule as taught by Chou et al. (‘770), in order to provide a linker with an optimizable chain length to achieve maximum signal amplification (pg. 23, lines 12-14).
One having ordinary skill in the art would have had a reasonable expectation of success to combine the prior art references because Chou ‘817 teaches that any of the spacers of Chou ‘770 may be used as the polymer spacer in Chou ‘817.
Chou ‘817 in view of Chou ‘770 do not specifically teach the length of the PEG spacer.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 1 and 7 are for any particular purpose or solve any stated problem, and the prior art teaches that the length of the PEG spacer may be varied depending on the desired optimal distance from the pillar (Chou ‘770, pg. 23, lines 5-15).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the PEG spacer art.
With respect to claim 2, Chou et al. (‘817) teach the polymer spacer conjugated to the nanopillar and the antibody is conjugated to the polymer spacer (par. 117).
With respect to claim 3, Chou ‘817 in light of Chou ‘770 and Chou ‘817 in view of Chou ‘770 teach the same polymer PEG spacer and sulphide bond conjugation to a gold surface (Chou ‘770, pg. 23, lines 5-24; Chou ‘817, polymer spacer attaches to a gold surface through sulfur gold bond, par. 117) which is disclosed in the instant specification as maintaining a substantially upright position to sense the presence of an analyte.  Therefore the PEG polymer spacer taught by Chou ‘770 is considered to have the same property of maintaining a substantially upright position to sense the presence of an analyte as claimed.  The limitation of sensing the presence of a biomarker when attached to a quantum dot is a functional limitation of the assembly, which the prior art must only be capable of performing to meet the claim.  The spacer of Chou ‘817 in view of Chou ‘770 is capable of binding to an antibody that binds an analyte and is therefore considered capable of binding to a biomarker analyte attached to a quantum dot.
With respect to claim 4, Chou et al. (‘817) teach the polymer spacer conjugated to the nanopillar by a sulphide bond (par. 117).
With respect to claims 11 and 13, Chou et al. teach the nanopillar having a length and width of between 5 and 8,000 nm (par. 104) with a preferred embodiment about 100 nm (par. 109), a height of about 50 nm (par. 109), which is considered to be about 55 nm and a pitch of between 4 and 4,000 nm (par. 104) plus metallic dots of between 3 nm and 600 nm on the width and length edges of the nanopillar (par. 106).  Chou et al. do not specifically teach a length and width of about 140 nm or a pitch of about 320 nm.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 11 and 13 are for any particular purpose or solve any stated problem, and the prior art teaches that the length, width, metallic dot size and pitch may be varied depending on the amplified light wavelength (par. 104).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the LSPR art.
With respect to claim 14, in one interpretation of Chou et al. (‘817), the metallic disc is interpreted as the claimed pillar and is substantially wholly made of gold or silver (metallic disks made from single element metal which indicates that the entirety is substantially wholly made of gold, par. 76 and 107).

Response to Arguments
Applicant's amendments and arguments filed 29 September 2022 have been fully considered and are persuasive to overcome the previous rejections under 35 USC 102(a)(1) and 35 USC 102(a)(2), but they are not persuasive to overcome the rejections under 35 USC 103. 
The obviousness rejection under 35 USC 103 is based on optimizing the length of the PEG spacer, the nanopillar dimensions and the nanopillar pitch.  Applicant argues that the disclosed values and ranges are part of the claimed invention in that they represent an advance in the art with respect to a LSPR nanopillar assembly for use in sensing the presence of a biomarker when attached to a quantum dot.  Applicant further argues that the specification does not need to specifically state that a particular claimed value or range identifies a preferred embodiment of the invention, but is only required to disclose any known preferred embodiments.
Applicant’s argument has been considered, but is not persuasive to overcome the obviousness rejection.  Optimization of result effective variables is not based on whether the disclosed values and ranges are disclosed in the specification as part of a preferred embodiment as argued by Applicant.  Therefore, Applicant’s argument that the values and ranges are disclosed in the specification is not persuasive to overcome the optimization rejection of record.  Instead, the optimization rejection is based on it being obvious to optimize the disclosed values and ranges through routine experimentation for the following reasons: a) the spacer length varied to optimize the distance of the antibody from the pillar and b) the pillar dimensions and pitch optimized depending on the amplified light wavelength.  Applicant’s argument does not demonstrate one of the following to overcome the optimization of these variables: a) a showing that the claimed range or value is critical, b) a showing that the prior art teaches away from the claimed range or value or c) showing that the claimed range or value was not recognized as result-effective, or d) the claimed range or value is disclosed in a very broad range of art such that dissimilar characteristics of the members of the range does not invite optimization.  See MPEP 2144.05.  As such, Applicant’s arguments are not persuasive to overcome the optimization rejection of record for optimizing the result effective variables of PEG spacer length, nanopillar dimensions and nanopillar pitch as recited in claims 1, 11 and 13.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/Primary Examiner, Art Unit 1677